DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Status of the Claims
By amendment filed February 25, 2022 claims 1, 3, 29, 31, 39 and 41 have been amended and claims 2, 30 and 40 have been cancelled. Claims 1, 3 through 7, 9, 29, 31 through 39 and41 through 50 are currently pending.

Response to Arguments
Applicant’s arguments, filed February 25, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art because the claims though no longer anticipated by the prior art are still obvious in view of the prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments that Ren is allegedly focused on vapor deposition instead of spin-on coating disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s argument that Ren fails to describe, depict, teach or suggest a metal complex having a zerovalent state metal and a neutral stabilizing ligand complexed with the metal is not persuasive because Ren teaches cobalt precursors in the form of dicobalt hexacarbonyl butylacetylene and dicobalt hexacarbonyl methylbutylacetylene (Page 3 Paragraph 0024), which according to Page 5 Paragraph 0025 of the specification of the present application are two suitable metal complex precursors of the claimed invention.
Furthermore, the prior art rejections presented previously based on Matsuki (U.S. Patent # 7,718,22) being the primary reference are being reintroduced because the claims no longer exclude silicon containing films.
Applicant’s arguments and amendments regarding the 112(a) rejection of the claims are persuasive and those rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation for the neutral (uncharged) metal compounds in the first part of step b, and the claim also recites a list of specific metal compound in the second half of step b which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 31, 35, 36, 41, 45 and 46 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3, fails to further limit because claim 3 requires specific metal compounds outside the scope of parent claim 1.
Claim 31, fails to further limit because claim 31 requires specific metallic precursor complexes outside the scope of parent claim 29.
Claim 35, fails to further limit because claim 35 discloses metals outside the scope of parent claim 29.
Claim 36, fails to further limit because claim 36 requires specific stabilizing ligands outside the scope of parent claim 29.
Claim 41, fails to further limit because claim 41 requires specific metallic precursor complexes outside the scope of parent claim 39.
Claim 45, fails to further limit because claim 45 discloses metals outside the scope of parent claim 39.
Claim 46, fails to further limit because claim 46 requires specific stabilizing ligands outside the scope of parent claim 39.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 29, 31, 32, 35-39, 41, 42 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al (U.S. Patent Publication No. 2013/0156971) in view of Ren et al (U.S. Patent Publication No. 2017/0162511).
	In the case of claims 29, 31, 32, 39, 41 and 42, McCullough teaches a method for depositing a conductive metallic film by applying a liquid metallic precursor complex/ink on a substrate followed by heating the ink with energy to volatilize the ligands thereby forming and coalescing the agglomerated metallic clusters to form the film (Abstract, Page 1 Paragraphs 0008 and 0009 and Page 7 Paragraph 0142). The ink/complex of McCullough comprised was in an uncharged (Pages 4-5 Paragraphs 0081 and 0095). McCullough further teaches that the ink/complex comprised a solvent which evaporated during heating (Page 7 Paragraph 0141) and a first ligand in a neutral state (Page 5 Paragraph 0102).
	Though McCullough teaches having used an organic cobalt metal complex to form the metallic film (Pages 4-5 Paragraphs 0079 and 0095) McCullough does not teach any of the complexes required by claims 29 and 39.
	Ren teaches a process for forming a metal layer in a semiconductor device (Abstract) wherein the metal layer was formed from a cobalt precursor deposited by spin-on coating (Pages 2-3 Paragraphs 0021-0022). Ren teaches that suitable cobalt precursors included dicobalt hexacarbonyl butylacetylene (CCTBA) (Page 3 Paragraph 0024).
	Based on the teachings of Ren, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used CCTBA as the metal 
	As for claims 35 and 45, McCullough teaches that the metal of the complex was gold, silver, copper or cobalt (Page 5 Paragraph 0095).
	As for claims 36 and 46, the ligand of McCullough in view of Ren was carbon monoxide.
	As for claims 37 and 47, McCullough teaches that the ink/complex was deposited into at least one patterned recess by spin coating (Page 6 Paragraph 0137 and Page 8 Paragraph 0166).
	As for claims 38 and 48, McCullough teaches that the applied heating energy included UV or IR light (Page 7 Paragraph 0142).
	As for claims 49 and 50, McCullough teaches that the solvents included cyclic/aromatic hydrocarbons such as benzene, toluene and xylene (Page 5 Paragraph 0089).



























Claims 33, 34, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al in view of Ren et al as applied to claims 29 and 39 above, and further in view of Kamath et al (U.S. Patent # 8,426,905).
	The teachings of McCullough in view of Ren as they apply to claims 29 and 39 have been discussed previously and are incorporated herein. McCullough teaches that the ink/complex had a viscosity of 500 Cp or less (Page 6 Paragraph 0138), which overlapped with the required range of 1 to 10 cP. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP. However, McCullough did not 
	Section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Kamath teaches a method for forming conductive metal film using a liquid/ink composition comprising a metal precursor (Abstract) wherein the composition was applied by spin coating (Column 9 Lines 17-23). Kamath teaches that the contact angle between the link and the surface to which was applies to was a cause effective variable affecting the dimensions such as height and width of the layer of ink and the subsequent structure formed from the ink (Column 10 Lines 47-67).
	Based on the teachings of Kamath, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal contact angles between the ink/complex of McCullough and the surface to which it was applied to through routine experimentation because the contact angle affected the dimensions of the coating formed by the ink.




























Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al in view of Ren et al and Bulsara et al (U.S. Patent # 9,153,591).
In the case of claims 1 and 3-5, they are rejected for the same reasons discussed previously in the rejection of claims 29, 31-39, 41, 42, and 45-50. Furthermore, McCullough teaches that the ink/complex had a viscosity of 500 Cp or less (Page 6 Paragraph 0138), which overlapped with the required range of 0.5 to 20 cP. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	However, McCullough does not specifically teach that the provided substrate had a topography comprised of at least one patterned recess and that the precursor entered into the recess. McCullough does teach that the taught process was used for forming a conductive pattern in semiconductor devices (Page 7 Paragraphs 0156-0162).
	Bulsara teaches a MOS-type semiconductor device (Abstract and Column 5 Lines 23-32) having a recess/trench in which a conductive material was deposited into (Column 5 Line 66 through Column 6 Line 28).
	Based on the teachings of Bulsara, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have provided a substrate comprising recess in the method of McCullough in view of Ren and deposited the silicon-cobalt conductive film in that recess because this was a known process in the art for forming MOS-type semiconductor devise.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al in view of Ren et al and Bulsara et al as applied to claim 1 above, and further in view of Kamath et al.
The teachings of McCullough in view of Ren and Bulsara as they apply to claim 1 have been discussed previously and are incorporated herein.
	In the case of claims 6 and 7, they are rejected for the same reasons discussed previously in the rejection of claims 33, 34, 43 and 44.
	As for claim 9, none of the references teach having subjected the film to a post-deposition annealing step under the conditions required by the claims.
	Kamath teaches that after forming the metallic film the film was subjected to an annealing process in a reduced atmosphere in order to improve adhesion between the film and the underlying substrate wherein the annealing was conducted at a temperature in the range of 100 to 500 ℃ for a time of 1 minute to 2 hours (Column 19 Lines 18-45). The temperatures and duration ranges of Kamath overlapped with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.  Kamath further teaches that a reducing atmosphere included a reducing gas such as hydrogen in an inert gas such as argon or nitrogen (Column 17 Lines 35-51).
	Kamath does not specifically teach that the flow rate of the reducing gas was at or above 100 sccm. However, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal flow rates for the hydrogen/reducing gas of Kamath through routine experimentation because the flow rate affected the amount of hydrogen present in the atmosphere during annealing.
	Based on the teachings of Kamath, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have conducted the annealing .






























Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al (U.S. Patent # 7,718,228) in view of Ren et al and Kamath et al and Bulsara et al.
	In the case of claims 1, 3 and 9, Matsuki teaches a method for depositing a conductive metallic film on a substrate (Abstract and Column 8 Lines 53-59). The method of Matsuki comprised providing a substrate containing topography in the form of a substrate with an even or uneven surface followed by providing and depositing a liquid metallic precursor in the form of a silicon-cobalt film forming composition (Column 8 Lines 30-46) wherein the deposition was conducted by spin coating, dip coating, roll coating, spray coating, inkjet printing and curtain coating (Column 8 Lines 47-51). The precursor/forming composition comprised a metal compound in the form of a cobalt compound wherein the metal was in a zerovalent state since it was not an ion and a ligand (Column 3 Line 64 through Column 4 Line 27) and was dissolved in a solvent to form a solution (Column 7 Lines 37-46).
	Matsuki teaches that the heat treatment removed/volatilized the solvent and ligands thereby leaving only Cobalt and silicon in the formed film (Column 10 Line 19 through Column 11 Line55, Examples 1-6).
	Furthermore, Matsuki teaches that the precursor was subjected to heat treatment/annealing and/or light treatment wherein energy/light in the visible, infrared or ultraviolet range or heated gas was applied to the deposited precursor. The annealing/heat treatment of Matsuki comprised heating the precursor in a reducing atmosphere of hydrogen 
	The temperature and duration ranges of Matsuki overlapped with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Matsuki does not specifically teach any of the metal compounds required by claims 1, 3 and 5. However, Matsuki teaches that suitable carbon precursors included dicobalt hexacarbonyls (Column 3 Lines 64-67 and Column 4 Lines 19-28).
	Ren teaches a process for forming a metal layer in a semiconductor device (Abstract) wherein the metal layer was formed from a cobalt precursor deposited by spin-on coating (Pages 2-3 Paragraphs 0021-0022). Ren teaches that suitable cobalt precursors included dicobalt hexacarbonyl butylacetylene (CCTBA) (Page 3 Paragraph 0024).
	Based on the teachings of Ren, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used CCTBA as the metal precursor of Matsuki in view of Wagner and Kamath and Bulsara because CCTBA was a known precursor in the art for forming a cobalt containing metal film and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	Matsuki does not specifically teach that the reducing gas/hydrogen was flowed at a rate of or above 100 sccm. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal flow rates for the hydrogen/reducing gas of Matsuki through routine experimentation because the flow rate affected the amount of hydrogen present for reacting with the deposited precursor.
	Matsuki does not teach that the precursor/forming composition had a viscosity at ambient temperature between 0.5 cP and 20 cP. However, as was discussed previously, the composition of Matsuki was applied by spin coating.
	Kamath teaches a method for forming conductive metal film using a liquid/ink composition comprising a metal precursor (Abstract) wherein the composition was applied by spin coating (Column 9 Lines 17-23) and had a viscosity in the range of 2 to 15 cP (Column 12 Lines 3-9).
	Based on the teachings of Kamath, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the viscosity of the precursor/forming composition of Matsuki be in the range of 2 to 15 cP because this was a known viscosity in the art for precursor deposited by spin coating during the formation of metal films and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	Though Matsuki taught having provided a substrate with a topography Matsuki does not teach that the topography comprised at least one patterned recess and that the liquid metallic precursor was applied into the recess. Matsuki does teach that the deposited conductive film was 
	Bulsara teaches a MOS-type semiconductor device (Abstract and Column 5 Lines 23-32) having a recess/trench in which a conductive material comprising silicon was deposited into (Column 5 Line 66 through Column 6 Line 28).
	Based on the teachings of Bulsara, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have provided a substrate comprising recess in the method of Matsuki and deposited the silicon-cobalt conductive film in that recess because this was a known process in the art for forming MOS-type semiconductor devise.
	As for claims 4 and 5, Matsuki teaches that the solvent used in the process included octane, toluene and tetrahydrofuran (Column 7 Lines 44-59).
	As for claims 6 and 7, Matsuki teaches having applied to the precursor to a surface which was hydrophilic (Column 8 Line 63 through Column 9 Line 27), which means that the precursor was applied to a surface having a contact angle of less than 90 degree, which overlapped with the required contact ranges of less than 90 degree and 45 degree. Furthermore, as was discussed previously, it would have been obvious for the precursor of Matsuki to have a viscosity of 0.5 to 20 cP, which overlapped with the required range 1 to 10 cP. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP. 































Claims 29, 31-33, 35-39, 41-43 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al in view of Ren et al.
In the case of claims 29, 31-33, 35-39, 41-43 and 45-50 are rejected for the same reasons discussed previously in the rejection of claims 1, 3, 4, 6 and 9.

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al in view of Ren et al as applied to claims 29 and 39 above, and further in view of Kamath et al.
	The teachings of Matsuki in view of Ren as they apply to claims 29 and 39 have been discussed previously and are incorporated herein.
	In the case of claims 34 and 44, they are rejected for the same reasons discussed previously in the rejection of claim 7.

Conclusion
	Claims 1, 3 through 7, 9, 29, 31 through 39 and 41 through 50 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712